DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
Claims 1, 4, 6-26 is/are pending.
Claims 2-3, 5 has been cancelled by Applicant.
Claims 1, 4, 6-17, 21-26 is/are rejected.
Claims 18-20 is/are objected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification / Disclosure
The amendment filed 2/19/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not the amendment to claim 21 requiring a polyester film with an A/C/B structure.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 21-22 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention as indicated in the objections under 35 U.S.C. 132(a) to the amendment filed 2/19/2021.
 	 The disclosure as originally filed provides support for multilayer polyester films having an A/B/C structure, but does not provide adequate support for multilayer polyester films having an A/C/B structure (i.e., with layer C being an interior layer sandwiched between layer A and layer B).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6-17, 21-26 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 1 is vague and indefinite because it is unclear whether the phrase “an adhesion-promoting silane-based coating that adheres to a metal sheet” requires that the silane-based coating is merely capable of being adhered to a metal sheet, or whether the phrase requires that the silane-based coating is actually adhered to a metal sheet.
	Claims 21, 23 are vague and indefinite because it is unclear whether the phrase “said coating adheres to a metal sheet” requires that the functional silane coating is merely capable of being adhered to a metal sheet, or whether the phrase requires that the functional silane coating is actually adhered to a metal sheet.  Please note that the indication of allowable subject matter in the previous Office Action mailed 11/24/2020 was directed to claims reciting a metal sheet laminate (i.e., a laminate containing the recited polyester film and a metal sheet).
	Claim 21 is vague and indefinite because the usage of the term “outer” with respect to layer C is inconsistent with its recited position as an interior layer sandwiched between layers A and B.


Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejections under 35 U.S.C. 103 based on CHICARELLA ET AL (US 2013/0344264) in the previous Office Action mailed 11/24/2020 has been withdrawn in view of the new grounds of rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the present Office Action which were necessitated by the Claim Amendments filed 02/19/2021 -- i.e., it is unclear whether the claims presented in the Claim Amendments filed 02/19/2021 merely require capability of adhering to a metal sheet , or whether the claims claim an article which require the actual presence of a metal sheet.
	
Response to Arguments
Applicant's arguments filed 02/19/2021 have been considered but are moot in view of the new grounds of rejection necessitated by the Claim Amendments filed 02/19/2021.

Allowable Subject Matter
Claims 18-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
 	The prior art fails to disclose or suggest a metal sheet laminate comprising: (1) a metal sheet; and (2) the recited multilayer biaxially oriented polyester film with an adhesion-promoting silane-based coating on the recited high-isophthalate-content amorphous outer layer A adhered to said metal sheet (claim 18).  CHICARELLA ET AL ‘264 fails to disclose a multilayer polyester film in combination with a metal sheet (as distinguished from a non-self-supporting metallized layer).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	YAMANAKA ET AL (US 2008/0261063) and YOSHIMURA ET AL (US 2018/0170010) disclose metal sheet laminates containing metal sheets laminated to multilayer polyester films containing layers formed from polyethylene terephthalate (PET) copolyesters containing differing amounts of isophthalate comonomer units.
 	ASAI ET AL (US 5,780,158) disclose metal sheet laminates containing metal sheets laminated to multilayer polyester films containing layers formed from isophthalate-modified PET copolyesters.
	SATO ET AL (US 2006/0073317) and YABE ET AL (US 4,362,775) disclose the effect of increasing isophthalate content on the thermal properties of PET copolyesters.
	KANAZAWA ET AL (US 2012/0018341) and STOKES (US 4,375,494) disclose the effect of increasing isophthalate content on the crystallinity of PET copolyesters.
	HEDRICK ET AL (US 4,369,222) and MATSUBAYASHI ET AL (US 2005/0153157) disclose metal sheet laminates containing a silane coating between a polyester film and a metal sheet.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

May 10, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787